Case 2:20-cv-14045-DMM Document 1 Entered on FLSD Docket 02/12/2020 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

                             Case No.__________________

  CHARLES R. D’AGATA, SR.,

               Plaintiff,
  vs.

  COASTAL DETOX, INC.,
  Florida Profit Corporation,

               Defendant.
  _____________________________/
                                    COMPLAINT
        Plaintiff, CHARLES R. D’AGATA, SR., sues Defendant, COASTAL DETOX, INC.,
  and states as follows:
                                      JURISDICTION
        Jurisdiction in this Court is proper under 28 U.S.C. §1331 as this action arises
  under Title VII of the Civil Rights Act of 1964, 29 U.S.C. 2000(e).
                                          VENUE
        Venue is proper in this Court as the Defendant maintain business operations
  within the Southern District of Florida.
                                   CONDITIONS PRECEDENT

        All conditions precedent to this suit have been met. Plaintiff timely filed a
  Charge of Discrimination with the Equal Employment Opportunity Commission.
  Plaintiff received a Right to Sue dated November 27, 2019 and filed this suit within
  90 days of receipt.

                                             1
Case 2:20-cv-14045-DMM Document 1 Entered on FLSD Docket 02/12/2020 Page 2 of 5




                                         PARTIES

        1.     Plaintiff, CHARLES R. D’AGATA, SR., is a citizen of the State of Florida,
  residing in St. Lucie County.
        2.     Defendant, COASTAL DETOX, INC., is a for profit corporation located in
  Martin County Florida.
                                    FACTUAL ALLEGATIONS
        3.     Plaintiff is seventy-four years old.
        4.     Prior to working for Defendant, Plaintiff was hired and worked for
  Defendant’s sister company, Dream Center, which is a recovery center. At Dream
  Center, Plaintiff taught money mentoring once a week as an adjunct for two years.
        5.     When Defendant Coastal Detox facility was being built, Pat Crilley,
  who was going to be the Director of Operations at Coastal Detox when it opened,
  told Plaintiff that the Dream Center was probably going to close and offered him a
  job driving for Defendant. Plaintiff began working for Defendant on May 14, 2016.
        6.     In addition to driving, Mr. Crilley asked Plaintiff to be in charge of
  scheduling all of the drivers, which he did for approximately one year.
        7.     During the time that he was in charge of scheduling drivers, Plaintiff
  believed it was important for him to remain local in case there was an issue with a
  driver so he could resolve it.
        8.     Plaintiff was also in charge of having the vehicles serviced during this
  time. He received many compliments, being told that he must have saved
  Defendant thousands of dollars by having the cars serviced better and more
  economically.
        9.     At the time that Plaintiff was scheduling drivers, there were five
  drivers employed by Defendant.

                                             2
Case 2:20-cv-14045-DMM Document 1 Entered on FLSD Docket 02/12/2020 Page 3 of 5




        10.     Initially, Plaintiff worked over 20 hours per week.
        11.     In late 2018, Mr. Crilley left Defendant’s employ.
        12.     After Mr. Crilley left, Plaintiff was supervised by Paul Laicos.
        13.     In early 2019, Mr. Laicos left Defendant’s employ.
        14.     After Mr. Laicos left, Plaintiff reported to Joe O’Grady, who is co-
  owner of Coastal Detox.
        15.     At the end of 2018/beginning of 2019, Defendant began reducing the
  number of drivers employed. Eventually, Defendant went from five drivers to two,
  Plaintiff and John Green. At that time, Plaintiff worked between 15-20 hours per
  week and earned $16 per hour.
        16.     Outside of his employment, Plaintiff serves on the budget committee
  for the City of Port St. Lucie.
        17.     Once a month on Friday afternoon at 2:00 p.m., Plaintiff had a standing
  meeting with the Chief Financial Officer of the City of Port St. Lucie.
        18.     The Friday before his termination, Plaintiff was asked to go to Miami
  on the afternoon of his standing meeting with the CFO, so he declined.
        19.     There was another driver, Kris Garrigus, who appeared to be in his
  mid-twenties, who regularly turned down requests to drive and who was not
  terminated.
        20.     On March 31, 2019, Joe O’Grady and his co-owner, Christina Tucker
  called Plaintiff into the office. Mr. O’Grady made a statement to Plaintiff to the
  effect that he was “getting a little old for this job.”
        21.     Ms. Tucker stated that she did not like the term “old,” but they needed
  someone hungrier.
        22.     Mr. O’Grady followed up by saying Defendant needed someone

                                              3
Case 2:20-cv-14045-DMM Document 1 Entered on FLSD Docket 02/12/2020 Page 4 of 5




  “younger and hungrier.”
        23.   Defendant does not have a human resource employee, so Plaintiff had
  no one to complain to except the owners who were the ones engaging in age
  discrimination.
        24.    During his employment with Defendant, Plaintiff always received the
  highest evaluation ratings.
        25.   Most of the time, Plaintiff drove any patients who were being
  discharged which occurred at 10:00 a.m.
        26.   Plaintiff has no vision issues that would prevent him from driving at
  night. He only wears reading glasses.

                            COUNT I-VIOLATION OF TITLE VII
        Plaintiff incorporates paragraphs 1 through 26 as if fully stated herein.

        27.    Plaintiff belongs to a protected class as he is seventy-four years old.
        28.    Plaintiff was well qualified to perform the duties of his job at the time
  of his termination as he had been in the position and received the highest
  evaluation rating on the most recent evaluation prior to his termination.
        29.   Plaintiff was terminated from employment with Defendant.
        30.   Defendant, through Joe O’Grady and Christina Tucker made
  statements that constitute direct evidence of age discrimination.
        31.   Additionally, a younger employee was not terminated after regularly
  turning down requests to drive.

      WHEREFORE, Plaintiff demands damages for lost wages, all other
  compensatory damages allowable under law; attorney’s fees and costs; and any
  other relief the Court deems just and proper.

                                            4
Case 2:20-cv-14045-DMM Document 1 Entered on FLSD Docket 02/12/2020 Page 5 of 5




                     COUNT II-VIOLATION OF FLORIDA STATUTE 760
        Plaintiff incorporates paragraphs 1 through 26 as if fully stated herein.

     The Florida Civil Rights Act (FCRA), Fla. Stat. §760.10 et. seq. was patterned after
  Title VII. Federal and Florida courts have held that claims under the FCRA are
  analyzed in the same manner as claims brought under Title VII, and decisions
  construing Title VII are directly applicable when considering claims of
  discrimination under the FCRA. Grant v. Miami-Dade Cty., 2014 U.S. Dist. LEXIS
  182583, at *8 (S.D. Fla. 2014).

        Defendant’s conduct towards Plaintiff as described heretofore in this
  Complaint is a violation of Fla. Stat. §760.10.

           WHEREFORE, Plaintiff demands damages for lost wages, all other
  compensatory damages allowable under law; attorney’s fees and costs; and any
  other relief the Court deems just and proper.
                                     JURY DEMAND
        Plaintiff hereby demands a trial by jury.

  Dated: February 12, 2020                Respectfully submitted,

                                          /s/Beth Coke
                                          Beth Coke
                                          Fla. Bar. #70726
                                          Beth@cokeemploymentlaw.com
                                          Coke Employment Law
                                          131 N. 2nd Street, Suite 204
                                          Fort Pierce, Fl. 34950
                                          Telephone: (772) 252-4230
                                          Facsimile: (772) 252-4575
                                          Attorney for Plaintiff


                                             5
